Title: To James Madison from George Nicholas, 9 May 1788
From: Nicholas, George
To: Madison, James


Dear Sir,
Charlottesville May 9th. 88.
I congratulate you on the decision of the Maryland convention.
I am much alarmed by the accounts from Kentucky. Will you commit to paper the reasons that induce you to think that their navigation so far from being endangered, will probably be promoted by the adoption of the new government. Shewing that it is the policy of the different states to insist on it and that from their conduct in Congress latterly on this subject they are themselves convinced of it, will have a great effect.
Are you furnished with estimates to shew the probable amount of an impost and the duties on enumerated articles. I know that it will be attempted to prove that the amount will be much less than I suppose it would be. Such statements I suppose might be had from the mercantile gentn. in Phila. or New-York. With the greatest respect and esteem; I am, Dr. Sir, Yr. obdt. servt.
G: Nicholas
